Citation Nr: 1134732	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  09-00 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2007, a statement of the case was issued in November 2008, and a substantive appeal was received in December 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

The most recent supplemental statement of the case for this matter was issued in September 2010.  The claims file, and the September 2010 supplemental statement of the case itself, clearly indicate that VA treatment records only through March 2, 2010, were of record at that time.  Afterward, the RO printed out an updated set of VA treatment records on March 29, 2011; the new set of VA treatment records were associated with the claims-file at the RO, but no new supplemental statement of the case has been issued since September 2010.  The Board has reviewed the newly added VA treatment records covering the period from March 2010 through March 2011; the Board finds that the evidence is pertinent to this claim as numerous treatment records document changes in the treatment and manifestations of the Veteran's diabetes, and numerous records are directly pertinent to the Veteran's medically prescribed activity level as well as changing medications and doses associated with his diabetes.  Analysis of the Veteran's claim on appeal is impossible without reference to and reliance upon this pertinent evidence, and thus the evidence required the issuance of a supplemental statement of the case when the RO added it to the claims file.  The Board further observes that the Veteran's recent submission in support of his claim makes reference to recent changes in his medical treatment as an express part of his contentions on appeal.

Under the circumstances, this matter must be returned to the RO/AMC for the issuance of a supplemental statement of the case addressing the issue of entitlement to a higher initial disability rating for type II diabetes mellitus with consideration of the information added to the claims file since the September 2010 supplemental statement of the case.  The Board may not proceed with appellate review prior to the RO/AMC issuing a supplemental statement of the case addressing this evidence that includes pertinent evidence obtained by the RO prior to the case being sent to the Board.

The additional evidence recently submitted by the Veteran will also be reviewed and considered at the agency of original jurisdiction during the processing of this remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements.  The RO/AMC should ensure that the set of the Veteran's VA treatment records in the claims-file is updated prior to readjudication of the claim.

2.  After completion of any additional development deemed necessary, the RO/AMC should review the expanded record to specifically include all the evidence added to the claims-file since the September 2010 supplemental statement of the case, including VA treatment records pertaining to the period from March 2010 through March 2011.  The RO/AMC should then determine if the benefit sought can be granted.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

